DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 February 2020, 10 March 2021, 25 May 2021 were filed prior to the mailing date of this office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 16 and 24 are objected to because of the following informalities:  
Claim 16 line 1: “A system for the automatic manufacture of” should read -- A system for automatic manufacturing of --
Claim 16 lines 10-11: “which are each designed to receive one wire end of a particular conductor element,” should read
-- which are each designed to receive one wire-end of a selected conductor element, --
Claim 19 line 2: “the wire ends” should read -- the wire-ends --
Claim 21 line 2: “the wire ends” should red -- the wire-ends --
Claim 24 lines 1-3: “wherein the control unit is configured in such a way that the second transporters are moved from the one processing station to the subsequent processing station during operation, maintaining the distribution structure.” should read
-- wherein the control unit is configured in such a way that the second transporters are moved from the one processing station to the subsequent processing station during operation, while maintaining the distribution structure. --
Claim 28 line 6: “one wire end of” should read -- one wire-end of --
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 16 line 1: “A system for the automatic manufacture of a wiring harness,”
Claim 16 line 3: “a control unit for controlling the system;”
Claim 20: “wherein another manipulator is disposed, which is designed for the particular fitting of the second transporters with the plug housings.”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16, 24 and 28 recite the limitation “processing station” in “multiple adjacent processing stations being disposed, and each of the second processing stations including multiple second rails, which are each individually movable in the first direction” in line 14-16 and 8-10 respectively. Claim 16 line 4 recites “a distribution station” and in line 6, “a second transport system, comprising: ……… multiple adjacent second processing stations being disposed” in which the claim deemed to read as “a distribution station” comprising: “multiple adjacent processing stations”. However, specification para. [00042-00043] “[D]uring the manufacture of wiring harness 3, system 2 is passed through successively in longitudinal direction 12 from first processing station A to last processing station L. In the exemplary embodiment of illustrated modular system 2, the following processing stations are provided:  A cutting station A, a stripping station B, a contacting station C, a buffer station D. Second part 6 begins with a plug station E, following by a distribution station F, a multi-part fixing station G, which in the exemplary embodiment includes three substations G1, G2, G3, further followed by a clip station J, a packaging station I and an end or collection station K.” in which it is clear that “a distribution station F” is a portion of the “processing station”, not as recited in claim 16. Claims 16, 24 and 28 are indefinite because it is unclear a distribution station comprising multiple processing stations as recited claim 16 or a processing station is a portion of the distribution station as stated in para. [00042-43].

Further, claim 16 line 15 recites “the second processing stations including multiple second rails, which are each individually movable in the first direction” in which it is confusing whether the recited limitation “including multiple second rails” is same as the “multiple second rails” recited in claim 16, line 7. 

 Claim 20 recites the limitation “wherein another manipulator is disposed, which is designed for the particular fitting of the second transporters with the plug housings.” in which it is unclear what is a “particular fitting”. Would the “particular fitting” is a selected or desired fitting of a transporter?

Claim 21 recites the limitation “a plug station is provided, which is designed to fit the second transporters with the wire ends of the conductor elements,” in which the limitation deemed to read as “a plug station” fits the second transporters. Specification [00022] states “fitting of the second transporters with the wire ends of the conductor elements takes place, in particular, in the area of a so-called plug station.”. If so, it is unclear how “a plug station designed to fit the second transporters with wire ends”. Would this be a plug station is provided in which, the fitting of the second transporters with the wire ends takes place?

Claims 17-27 depend on claim 16. Therefore, claims 17-27 are rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-28 are rejected under 35 U.S.C. 103 as being unpatentable over Maki (WO 2016158339, see US 20180075951 for English translation) in view of Soriano (US 20020144395).
Regarding claims 16 and 28, Maki teaches, 
A system for the automatic manufacture of a wiring harness (Figs. 1 and 11), which has a branched structure (10, Fig. 2) and multiple individual conductor elements (electrical wires 12, Fig. 1), the system comprising: 
a control unit (processing control unit 52, Fig. 11) for controlling the system; 
a distribution station (see 20, 30 and 50, Fig. 1) for distributing the conductor elements into a predefined distribution structure according to the branched structure of the wiring harness; and 
a second transport system (connector holding part supporting device 20, Fig. 11 and see modified Fig. 3 below), comprising: 
a second rail system (connector bars 26, see modified Fig. 3 below), which includes multiple second rails oriented in parallel to each other (connector holding part attachment parts 28 are attached to the connector bars 26, Fig. 3), which are adjustable in a first direction (each first rail portion 242 has a rod shape with a rectangular cross section, and a groove 242a that extends in the lengthwise direction of the first rail portion 242 {the z axis direction in FIG. 3} is formed in one side surface of the first rail portion 242 as a configuration that enables a second rail portion 261 to slide relative to the first rail portion 242, see Fig. 3 below and para. [0084]) independently of each other and depending on the predefined branched structure of the wiring harness; and 
multiple second transporters (connector holding parts 16, see Fig. 3 below), which are each designed to receive one wire end of a particular conductor element (a connector 14 is supported by a connector holding part 16, and electrical wires 12 are inserted into the connector 14, see Figs. 1 and 5 and para. [0059]), and which are movable along the second rails in a second direction (connector holding part attachment parts 28 are attached to the connector bars 26 so as to be slidable in the lengthwise direction {the x axis direction} of the connector bars 26, see Fig. 3, para. [0074]), it being possible to generate the desired distribution structure by moving the second rails in the first direction and by moving the second transporters along the second rails, (since the plurality of connector holding parts 16 are arranged so as to be movable relative to each other, it is easier to adjust the relative positional relationship between the connectors 14, see para. [0158]), 
wherein the control unit is designed such that the second rails of adjacent second processing stations are brought into an aligned orientation with respect to each other (fine adjustment is performed by driving the linear actuator mounted on the first movable portion 361 and the linear actuator mounted on the second movable portion 362, see para. [0117]), depending on the distribution structure and for the transfer of the second transporters.
Maki does not explicitly teach multiple adjacent second processing stations, each of the second processing stations including multiple second rails, which are each individually movable in the first direction. However, Soriano teaches an apparatus and a method of a wire harness equipping plug housings with fitted-out cable ends of a cable in which, 
multiple adjacent second processing stations (a cable supply unit 22, a cable feeder unit 23, a fitting-out unit 2, cable stripping station 24.1, transfer station 35, buffet station 24, Fig. 1) being disposed, each of the second processing stations including multiple second rails (transfer guide 30, Fig. 1), which are each individually movable in the first direction (see para. [0019], Fig. 1).
Soriano teaches in para. [0019] that the movement directions of the gripper units 32 and 33 are denoted by an arrow "y" and an arrow "z" perpendicular to each other and the arrow "x". A control device controls and monitors the fitting-out installation 20, wherein the movements of the transfer units 31 and 33 and the gripper units 32 and 34 are freely programmable. Therefore, in view of the teachings of Soriano, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system and the method of Maki to add multiple processing stations that moves in the first direction (z-axis) and adjacent to each other so that it enables work efficiency and economic production of a wire harness.
[AltContent: textbox (second direction (see Fig. 5 below))][AltContent: arrow][AltContent: arrow][AltContent: textbox (first direction)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (second rail system)][AltContent: arrow][AltContent: textbox (second transporters)][AltContent: arrow][AltContent: arrow][AltContent: textbox (second transport system)]
    PNG
    media_image1.png
    690
    592
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    584
    522
    media_image2.png
    Greyscale

Figs. 3 and 5 Maki.
Regarding claims 17-23, 25 and 27, Maki further teaches, 
[Claim 17] wherein the first direction and the second direction span a vertical plane, within which the second transporters are movable (see modified Fig. 3 above).

[Claim 18] wherein a manipulator (a first movable portion 361, Fig. 6, para. [0108-0110]) is disposed, which is designed to fit the second transporters with the received conductor elements (see para. [0110]).

[Claim 19] wherein at least one portion of the second transporters is fittable with plug housings, which are used to receive the wire ends of the conductor elements (connectors 14 to which end portions of the electrical wires 12 are connected are supported by the connector holding parts 16, para. [0138]).

[Claim 20] wherein another manipulator (a second movable portion 362, Fig. 6) is disposed, which is designed for the particular fitting of the second transporters with the plug housings.

[Claim 21] wherein a plug station (plurality of cavities 141, which is the surface to which electrical wires 12 are to be connected of the body of each connector 14, Fig. 5, para. [0052]) is provided, which is designed to fit the second transporters with the wire ends of the conductor elements, the manipulator being disposed at the plug station, and the second transporters being provided on second rails of the plug station (see Fig. 5).

[Claim 22] wherein the control unit is designed in such a way that a defined number of second transporters having a predefined fitting with plug housings is provided on the second rails at the plug station, depending on the wiring harness to be manufactured (electrical wire inserting device 30 according to the present embodiment also includes an insertion control unit 31 that controls operations of the entire device, see para. [0114]).

[Claim 23] wherein the control unit is designed in such a way that the second transporters are provided in a pushed-together state (see positions of connector 14, Fig. 5, the connectors 14 are situated close together on the same rail, as described in the application para. [00023]) for fitting with the conductor elements during operation, and are moved from this state into the distribution structure.

[Claim 25] wherein the second transporters are individually movable (plurality of connector holding parts are arranged so as to be movable relative to each other, para. [0018], the connector holding parts 16 are directly or indirectly attached to the connector bars 26, para. [0080]).

[Claim 27] wherein a manipulator is provided for fixing the conductor elements to each other, and the control unit is configured in such a way that the fixing of the conductor elements takes place during the spreading apart into the distribution structure (it is possible to obtain a wire harness 10 that has a shape that is more similar to the shape of the wire harness 10 when mounted on a vehicle see para. [0162]).

Regarding claims 24 and 26, Soriano further teaches, 
[Claim 24] wherein the control unit is configured in such a way that the second transporters are moved from the one processing station to the subsequent processing station during operation (see Fig. 1, the first transfer unit 31 moves to the insulation-stripping station 24.1 which removes the cable casing or insulation at the cable ends 21.11 and 21.12. After the insulation stripping process, the first transfer unit 31 together with the cable loop 21.1 moves on to a first transfer station 35, transfers the cable loop 21.1 to this station and moves back to the starting position, para. [0020]), maintaining the distribution structure.

[Claim 26] wherein the second transporters are electrically or magnetically drivable (a stepping motor that linearly drives the associated one of the transfer units 31 and 33, para. [0019]).
Therefore, in view of the teachings of Soriano, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system and the method of Maki to add transporters that are moved from one processing station to subsequent processing stations and having electrically or magnetically movable motors so that it enables an interface of the transporters with the control device during the manufacturing a wire harness.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art of record Takada (US 20020004983 and US 20020029470) teaches an apparatus and a manufacturing method of a wiring harness subassembly having both crimp-type terminals and press-fit-type terminals. The apparatus includes a press-fitting unit, a connector retaining bar to hold connectors in parallel, and a press-fitting apparatus with the connector retaining bar.

Prior art of record Porter (US 20180134514) teaches an automated wire processing system including linear actuator, cam and gripping tool and having a plurality of different stations within the wire processing system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729        
                                                                                                                                                                                                /DONGHAI D NGUYEN/Primary Examiner, Art Unit 3729